Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface component and control device in claims 11 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of dependent claims 5-9 and 14-17 appear to be contradictory to the subject matter of their respective independent claims. The attribute in the independent claims comprises occupancy data prohibiting contact with the object while the attribute in the dependent claims further comprises force data and deformation data. This is contradictory as if the robot is prohibited from contact then there would not be any force thresholds to limit the amount of force exerted on the object or deformation thresholds to limit the amount of deformation the object may be deformed. Therefore the claims are indefinite and not further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis (US 2018/0281179 A1) in view of Wang (US 2012/0197439 A1).
Re claim 1, Michalakis discloses a method comprising: 
providing a virtual representation of an environment of a robot, wherein the virtual representation comprises an object representation of an object in the environment (see at least ¶20 for virtual representation of operating environment 160 displaying objects such as picture frame 165 and laundry 162 in Fig. 1); 
determining an attribute of a sensed object within the environment of the robot, wherein the attribute comprises occupancy data prohibiting contact with the object (see at least ¶46 for sensors for detect the existence of obstacles to avoid contact with); 
receiving a user command to control the robot to move with respect to the sensed object (see at least ¶46 for receiving user provided robotic control instructions); and 
modifying the received user command pertaining to the virtual representation of the sensed object based upon the attribute (see at least ¶46 for overriding said user provided robotic control instructions to prevent contact with sensed obstacles).
Michalakis is not explicit regarding displaying the sensed object to prohibit contact with in the virtual environment.
However, Wang teaches displaying the sensed object to prohibit contact with in the virtual environment (see at least ¶285 for displaying proximity of obstacles within sensor field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Michalakis with the features taught by Wang for providing a visual indication of the locations of obstacles within the proximity of the robot for collision avoidance.

Re claim 4, Michalakis is silent regarding wherein the virtual representation is a point cloud representation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method Michalakis with the features taught by Wang to provide another means of rendering a virtual environment.

Re claim 10, Michalakis further teaches wherein the object is a hazard and modifying the user command further comprises modifying the orientation or path of the robot (see at least ¶46 for overriding user instructions to avoid contact with obstacles such as plan a navigation route while avoiding obstacles).

Re claim 11, Michalakis teaches a system comprising: 
an interface component configured to provide a virtual representation of an environment of a robot, wherein the virtual representation comprises an object representation of an object in the environment (human-robot interface apparatus 140; see at least ¶20 for virtual representation of operating environment 160 displaying objects such as picture frame 165 and laundry 162 in Fig. 1); 
a sensor configured to determine an attribute of a sensed object within the environment of the robot, wherein the attribute comprises occupancy data prohibiting contact with the object (see at least ¶46 for sensors for detect the existence of obstacles to avoid contact with); 
a control device configured to receive user commands to control the robot (user input hardware 144; see at least ¶46 for receiving user provided robotic control instructions); and 
a processor configured to modify a received user command pertaining to the sensed object based upon the attribute (processor 102; see at least ¶46 for overriding said user provided robotic control instructions to prevent contact with sensed obstacles).

However, Wang teaches displaying the sensed object to prohibit contact with in the virtual environment (see at least ¶285 for displaying proximity of obstacles within sensor field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Michalakis with the features taught by Wang for providing a visual indication of the locations of obstacles within the proximity of the robot for collision avoidance.

Re claim 14, Michalakis is silent regarding wherein the virtual representation is a point cloud representation.
However, Wang teaches using a volumetric point cloud to construct a representation of the environment (see at least ¶280).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Michalakis with the features taught by Wang to provide another means of rendering a virtual environment.
	
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis (US 2018/0281179 A1) in view of Wang (US 2012/0197439 A1), and further in view of Naitou (US 2017/0261962 A1).
Modified Michalakis is silent regarding further modifying the user command to prevent the execution of the user command.
However, Naitou teaches modifying the user command to prevent the execution of the user command (see at least ¶36 for stopping the robot when the possibility of contact between a robot and an object is detected while in manual operating mode).
.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, neither alone nor in combination, does not disclose the claimed combination of elements of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T NGUYEN/               PRIMARY EXAMINER, Art Unit 3666